Case 1:13-cv-02013-RGA Document 639 Filed 10/09/19 Page 1 of 1 PageID #: 22098




                                         October 9, 2019

VIA E-FILE
The Honorable Richard G. Andrews
USDC for the District of Delaware
844 North King Street, Unit 9, Room 6325
Wilmington, DE 19801
       Re:     TQ Delta, LLC v. ZYXEL Comms., C.A. No. 13-cv-02013-RGA
Dear Judge Andrews:
        TQ Delta, LLC (“TQ Delta”) and ZyXEL Communications, Inc. and ZyXEL
Communications Corporation (collectively “ZyXEL”) jointly write to clarify regarding the issue
of bifurcation between an infringement/invalidity trial (per patent Family) and a later trial for
issues relating to damages and FRAND. Specifically, the Court bifurcated the trials for
infringement/validity and for damages in the TQ Delta, LLC v. 2Wire, Inc. (C.A. No. 13-1835-
RGA) action. (D.I. 943, 1043, 1045). In addition, and more recently, the Court bifurcated such
issues in the TQ Delta v. ADTRAN matters (TQ Delta, LLC v. ADTRAN, Inc. (C.A. No. 14-954-
RGA; C.A. No. 15-121-RGA). (D.I. 563.)

        Similar to what the Court ordered in the TQ Delta v. ADTRAN matters, the parties
respectfully request that they continue to exchange damages and FRAND-related expert reports,
but that “[a]ll depositions of experts for damages related reports and all summary judgment and
Daubert briefing related to damages will be postponed until after the [currently scheduled liability
trials ….]” (TQ Delta, LLC v. ADTRAN, Inc. (C.A. No. 14-954-RGA; C.A. No. 15-121-RGA).
(D.I. 608, which was “so ordered” on June 24, 2019).

       The parties further request a brief status conference with Judge Andrews to discuss
scheduling more generally.


                                                     Respectfully submitted,

                                                     /s/ Michael J. Farnan

                                                     Michael J. Farnan


cc: Counsel of Record (via E-File)




   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
